Title: To James Madison from Jacob Read, 20 February 1812 (Abstract)
From: Read, Jacob
To: Madison, James


20 February 1812, Charleston. Mentions the recent and long anticipated death of district judge Thomas Bee. Uses “the freedom of an Old Acquaintance” to seek the position for himself. Mentions that President Adams nominated him for this office and that he was confirmed by the Senate in February 1801 and received a commission from acting attorney general Levi Lincoln, which “has never been called for” from him. Assures JM that he will execute the duties of office faithfully if he receives the appointment. States that between 1785 and 1795, when the Carolina bar was in its “greatest glory”—when the two Pinckneys, the two Rutledges, the older William Drayton, Alexander Moultrie, J. J. Pringle, and Desaussure were at the bar—he “had a very full share of Practice” throughout South Carolina and “received a Very handsome income.” Alludes to his election to the U.S. Senate in 1795; adds that he did not return to the law after 1801 as most of his friends were dead or had left the bar. Is grateful that he still has “a good Constitution and great good health” and will have no difficulty in discharging the duties of a judge.
 